Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 1 of 12 PageID: 1




                     UNITED STATES DISTRICT COURT FOR THE
                         FEDERAL DISTRICT OF NEW JERSEY
_____________________________________
Ronald Gunter                           :
101 Fir Ln                              :
Greentown, PA 18426                     :
                                        :
                                        :  No.________________
                            Plaintiff   :
                                        :
                                    v.  : JURY TRIAL DEMANDED
Edward P Burnell                        :
312 Twin Lakes Blvd,                    :
Little Egg Harbor, NJ 08087             :
                                    And :
A One Leasing LLC                       :
771 Watsontown Rd                       :
Berlin, NJ 08009                        :
                                        :
                            Defendant   :
                                        :

                                           COMPLAINT

                                            PARTIES

          1.   Plaintiff, Ronald Gunter, is a citizen and resident of the Commonwealth of

Pennsylvania, residing at the address listed in the caption of this Complaint.

          2.   Upon information and belief, Defendant, Edward P Burnell, is a resident of the

State of New Jersey, residing at the address listed in the caption of this Complaint.

          3.   Upon information and belief, Defendant, A One Leasing LLC, is a business

entity registered to do business in the State of New Jersey, with a business address at the address

listed in the caption of this Complaint.

                                JURISDICTION AND VENUE

          4.   This Court has jurisdiction over the parties and subject matter of this Civil

Action.
Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 2 of 12 PageID: 2




        5.      The Defendant, is a citizen, resident, and is domiciled in the State of New Jersey.

        6.      The amount in controversy in this case, exclusive of interest and costs, exceeds

the sum of $75,000.

        7.      28 U.S.C. §1332(a)(1) states that “the district courts shall have original

jurisdiction of all civil action where the matter in controversy exceeds the sum or value or

$75,000, exclusive of interest and costs, and is between . . . citizens of different states.”

        8.      This court thus has original jurisdiction over this matter pursuant to the

aforementioned Section 1332(a)(1).

        9.      28 U.S.C. § 1391(a) (1) and (2) states, “(1) this section shall govern the venue of

all civil actions brought in district courts of the United States; and (2) the proper venue for a

civil action shall be determined without regard to whether the action is local or transitory in

nature.”

        10.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a) (1) and (2).

        11.     28 U.S.C. § 1391(b) (2) states, “A civil action may be brought in a judicial

district in which a substantial part of the events or omissions giving rise to the claim occurred,

or a substantial part of property that is the subject of the action is situated.”

        12.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(b) (2) in that

this is the judicial district in which a substantial part of the events or omissions giving rise to the

claims asserted in this Complaint occurred; i.e., the accident at issue occurred in Cape May

County, New Jersey, which is in this federal judicial district.

       13.      On or about October 16, 2019, at approximately 6:50 AM, Plaintiff, was the

operator of a motor vehicle which was traveling in traffic at or near the intersection of Oak

Avenue and Harding Highway, Franklin, NJ 08328.
Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 3 of 12 PageID: 3




       14.      At or about the same date and time, Defendant, Edward P Burnell, was the

operator of a motor vehicle, owned by Defendant A One Leasing LLC, which was traveling at

or near the aforesaid location and/or the location of Plaintiff’s vehicle.

       15.      At or about the same date and time, Defendant’s vehicle was involved in a motor

vehicle collision with the Plaintiff’s vehicle.

       16.      The aforesaid motor vehicle collision was caused by the Defendant negligently

and/or carelessly, operating his vehicle in such a manner so as to rear-end Plaintiff’s vehicle.

       17.      The aforesaid motor vehicle collision was the result of the negligence and/or

carelessness of Defendant and not the result of any action or failure to act by Plaintiff.

       18.      As a result of the accident, Plaintiff suffered serious, severe and permanent

bodily injuries, including to the right ankle, right knee, back, neck, and head, as set forth more

fully below.


                                          COUNT I
                              Ronald Gunter vs. Edward P Burnell
                                 Personal Injury – Negligence

       19.      The negligence and/or carelessness of Defendant, which was the direct and sole

cause of the aforesaid motor vehicle accident and the injuries and damages sustained by the

Plaintiff, consisted of, but is not limited to, the following:

                 a.     Rear-ending Plaintiff’s vehicle, causing the Plaintiff to strike the car

                        ahead of them, then across traffic and off the roadway into a field where

                        the Plaintiff's vehicle came to rest after striking a tree. The defendant was

                        cited by police for reckless driving and expired registration;

                 b.     Operating his/her vehicle into Plaintiff’s lane of travel;

                 c.     Failing to maintain proper distance between vehicles;
Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 4 of 12 PageID: 4




            d.   Operating his vehicle in a negligent and/or careless manner without

                 regard for the rights or safety of Plaintiff or others;

            e.   Failing to have his vehicle under proper and adequate control;

            f.   Operating his vehicle at a dangerous and excessive rate of speed under

                 the circumstances;

            g.   Violation of the “assured clear distance ahead” rule;

            h.   Failure to keep a proper lookout;

            i.   Failure to apply brakes earlier to stop the vehicle without rear-ending

                 Plaintiff’s vehicle;

            j.   Being inattentive to his/her duties as an operator of a motor vehicle;

            k.   Disregarding traffic lanes, patterns, and other devices;

            l.   Driving at a high rate of speed which was high and dangerous for

                 conditions;

            m.   Failing to remain continually alert while operating said vehicle;

            n.   Failing to perceive the highly apparent danger to others which the actions

                 and/or inactions posed;

            o.   Failing to give Plaintiff meaningful warning signs concerning the

                 impending collision;

            p.   Failing to exercise ordinary care to avoid a rear-end collision;

            q.   Failing to be highly vigilant and maintain sufficient control of said

                 vehicle and to bring it to a stop on the shortest possible notice;
Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 5 of 12 PageID: 5




                 r.     Operating said vehicle with disregard for the rights of Plaintiff, even

                        though he was aware or should have been aware of the presence of

                        Plaintiff and the threat of harm posed to Plaintiff;

                 s.     Continuing to operate the vehicle in a direction towards Plaintiff’s

                        vehicle when she saw, or in the exercise of reasonable diligence, should

                        have seen, that further operation in that direction would result in a

                        collision;

                 t.     Failing to operate his/her vehicle in compliance with the applicable laws

                        and ordinances of the State of New Jersey pertaining to the operation and

                        control of motor vehicles;

       20.      As a direct and consequential result of the negligent and/or careless conduct of

the Defendant, described above, Plaintiff suffered various serious and permanent personal

injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or

aggravation of pre-existing conditions, including to the right ankle, right knee, back, neck, and

head, all to Plaintiff’s great loss and detriment.

       21.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       22.      As an additional result of the carelessness and/or negligence of defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

        23.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to his/her personal property, including a motor vehicle, which Plaintiff
Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 6 of 12 PageID: 6




was operating at the time of the aforesaid motor vehicle collision; including but not limited to,

storage fees and towing, all to Plaintiff’s great loss and detriment.

        24.     As a further result of Plaintiff’s injuries, she has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

        25.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits for which she

makes a claim for payment in the present action.

        WHEREFORE, Plaintiff, Ronald Gunter, prays for judgment in her favor and against

Defendant, Edward P Burnell, in an amount in excess of Seventy-Five Thousand ($75,000.00)

Dollars, plus all costs and other relief this court deems just.



                                            COUNT II
                               Ronald Gunter v. A One Leasing LLC
                                      Negligent Entrustment

        26.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        27.     The negligence, carelessness of Defendant, A One Leasing LLC, which was a

proximate cause of the aforesaid motor vehicle collision and the resultant injuries and damages

sustained by the Plaintiff, consists of, but is not limited to, the following:

                    a. Permitting Defendant, Edward P Burnell, to operate the motor vehicle

                          without first ascertaining whether or not he/she was capable of properly

                          operating said vehicle;
Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 7 of 12 PageID: 7




                    b. Permitting Defendant, Edward P Burnell to operate the motor vehicle

                        when Defendant, A One Leasing LLC, knew, or in the exercise of due

                        care and diligence, should have known that Defendant, Edward P Burnell,

                        was capable of committing the acts of negligence set forth above;

                    c. Failing to warn those persons, including the Plaintiff, that Defendant, A

                        One Leasing LLC, knew, or in the existence of due care and diligence

                        should have known, that the Plaintiff would be exposed to Defendant,

                        Edward P Burnell’s negligent operation of the motor vehicle.

       28.       As a direct result of the negligent, and/or careless conduct of Defendant, the

Plaintiff suffered various serious and permanent personal injuries, serious impairment of bodily

function, permanent serious disfigurement, aggravation of certain injuries and/or other ills and

injuries including to the right ankle, right knee, back, neck, and head, all to Plaintiff’s great loss

and detriment.

       29.       As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       30.       As an additional result of the carelessness, negligence of Defendant, Plaintiff has

suffered emotional injuries, along with the physical injuries suffered.

       31.       As a direct result of the negligent, and/or careless, conduct of the Defendant,

Plaintiff suffered damage to Plaintiff’s personal property, including a motor vehicle, which

Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not

limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.
Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 8 of 12 PageID: 8




        32.      As a further result of Plaintiff’s injuries, Plaintiff has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

        33.      Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by

law, for which she makes a claim for payment in the present action.

WHEREFORE, Plaintiff, Ronald Gunter, prays for judgment in her favor and against

Defendant, A One Leasing LLC, in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs and other relief this court deems just.



                                          COUNT III
                               Ronald Gunter vs A One Leasing LLC
                                      Respondeat Superior

34. Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully set forth at

length herein.

35.     The negligence and/or carelessness of Defendant, itself and through its agent, the driver

of the motor vehicle, acting at all times relevant hereto within the scope of the agency, which

was the direct and proximate cause of the incident and the injuries and damages sustained by the

plaintiff consist of, but is not limited to:

              a. Rear-ending Plaintiff’s vehicle, causing the Plaintiff to strike the car ahead of

                 them, then across traffic and off the roadway into a field where the Plaintiff's

                 vehicle came to rest after striking a tree. The defendant was cited by police for

                 reckless driving and expired registration;
Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 9 of 12 PageID: 9




        b. Operating his/her vehicle into Plaintiff’s lane of travel;

        c. Failing to maintain proper distance between vehicles;

        d. Operating his/her vehicle in a negligent manner so as to rear-end Plaintiff’s

           vehicle without regard for the rights or safety of Plaintiff or others;

        e. Failing to have his/her vehicle under proper and adequate control;

        f. Operating his/her vehicle at a dangerous and excessive rate of speed under the

           circumstances;

        g. Violation of the “assured clear distance ahead” rule;

        h. Failure to keep a proper lookout;

        i. Failure to apply brakes earlier to stop the vehicle without rear-ending the

           Plaintiff and/or Plaintiff’s vehicle;

        j. Being inattentive to his/her duties as an operator of a motor vehicle;

        k. Disregarding traffic lanes, patterns, and other devices;

        l. Driving at a dangerously high rate of speed for conditions;

        m. Failing to remain continually alert while operating said vehicle;

        n. Failing to perceive the highly apparent danger to others which the actions and/or

           inactions posed;

        o. Failing to give Plaintiff meaningful warning signs concerning the impending

           collision;

        p. Failing to exercise ordinary care to avoid a rear-end collision;

        q. Failing to be highly vigilant and maintain sufficient control of said vehicle and to

           bring it to a stop on the shortest possible notice;
Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 10 of 12 PageID: 10




           r. Operating said vehicle with disregard for the rights of Plaintiff, even though

               he/she was aware or should have been aware of the presence of Plaintiff and the

               threat of harm posed to him;

           s. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle

               when he/she saw, or in the exercise of reasonable diligence, should have seen,

               that further operation in that direction would result in a collision;

           t. Failing to operate his/her vehicle in compliance with the applicable laws and

               ordinances of the Commonwealth of Pennsylvania, pertaining to the operation

               and control of motor vehicles;

36.    As a direct result of the negligent and/or careless, conduct of Defendant, Plaintiff

suffered various serious and permanent personal injuries, serious impairment of bodily function,

permanent serious disfigurement, and/or aggravation of certain injuries including to the right

ankle, right knee, back, neck, and head, all to Plaintiff’s great loss and detriment.

37.    As a result of these injuries, all of which are permanent in nature and all of which are to

Plaintiffs’ great financial detriment and loss, Plaintiff has in the past, is presently, and may in

the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

38.    As an additional result of the carelessness and/or negligence of Defendant, Plaintiff has

suffered emotional injuries along with the physical injuries suffered.

39.    As a direct result of the negligent and/or careless conduct of the Defendant, Plaintiff

suffered damage to Plaintiff’s personal property, including a motor vehicle, which Plaintiff was

operating at the time of the aforesaid motor vehicle collision; including but not limited to,

storage fees and towing, all to Plaintiff’s great loss and detriment.
Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 11 of 12 PageID: 11




40.    As a further result of the injuries sustained, Plaintiff has, is presently, and may in the

future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss and

detriment.

41.    Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff has

also incurred or will incur medical, rehabilitative and other related expenses in an amount equal

to and/or in excess of the basic personal injury protection benefits required by the Pennsylvania

Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as amended, for which

he/she makes a claim for payment in the present action.



WHEREFORE, Plaintiff demands judgment in Plaintiff’s favor and against Defendant, in an

amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all costs and other relief this

court deems necessary.



                                                   SIMON & SIMON, P.C. BY:




                                                      Marc I. Simon, Esquire
Case 1:21-cv-07583-RBK-AMD Document 1 Filed 03/31/21 Page 12 of 12 PageID: 12
